[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT
                         ________________________      FILED
                                                                   U.S. COURT OF APPEALS
                                    No. 08-12097                     ELEVENTH CIRCUIT
                                                                          APR 3, 2009
                              ________________________
                                                                      THOMAS K. KAHN
                                                                           CLERK
                       D. C. Docket No. 06-00574 CV-J-25-JRK

BARBARA GRIGAT,

                                                                          Plaintiff-Counter
                                                                      Defendant-Appellant,

                                            versus

TYCO INTERNATIONAL (US), INC.,
A Nevada Corporation,

                                                                         Defendant-Counter
                                                                         Claimant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                      (April 3, 2009)

Before TJOFLAT and ANDERSON, Circuit Judges, and WOOD,* District Judge.

_________________
*Honorable Lisa Godbey Wood, United States District Judge for the Southern District of Georgia,
sitting by designation.
PER CURIAM:

      After oral argument and careful consideration, the judgment of the district

court is due to be affirmed for the reasons fully discussed at oral argument. With

respect to plaintiff’s equitable estoppel claim, we need not decide whether the

district court abused its discretion in declining to permit plaintiffs’ untimely motion

to amend, because we agree with the district court that, in light of the language of

the Medical Plan, the Separation Plan and the June 11, 2001 COBRA Enrollment

Notice, there could be no reasonable reliance by plaintiff on the June 18, 2001

COBRA Confirmation of Enrollment or on the several conflicting oral statements.

      AFFIRMED.




                                           2